DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 10/13/2021 have been entered. Claims 1-3, 5-12, and 14-22 remain pending in the application. The amendments overcome each of the claim objections and partially overcome the rejections under 35 USC 112(b) set forth in the previous office action mailed on 07/19/2021. The remaining rejections under 35 USC 112(b) are overcome by the examiner’s amendments set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Trainor on 12/17/2021.
The application has been amended as follows: 
Amend claim 1: In line 12, “the hinge portion” is changed to “a hinge portion”. In line 13, “a hinge portion” is changed to “the hinge portion”. In line 15, “the second end” is changed to “a second end”. In line 16, “the first and second beams” is changed to “a first and second beam”.
Amend claim 2: In line 2, “the first beam” is changed to “the first beam of the stackable ligation clip and the second ligation clip”. In line 2, “the second beam” is changed to “the second beam of the stackable ligation clip and the second ligation clip”. In lines 4-5, each instance of “the clamped position” is changed to “the closed position”.
Cancel claim 5.
Amend claim 7: In line 1, “the first beam” is changed to “the first beam of the stackable ligation clip and the second ligation clip”. In line 2, “the second beam” is changed to “the second beam of the stackable ligation clip and the second ligation clip”.
Amend claim 10: In line 20, “the second alignment member” is changed to “the second alignment member of the first ligation clip”.
Amend claim 11: In line 1, “the first end” is changed to “the second end”. In lines 5 and 6, “clamped positions” is changed to “closed positions”.
Cancel claim 14.
Amend claim 15: In line 1, “claim 10” is changed to “claim 11”.
Amend claim 17: In line 1, “claim 10” is changed to “claim 11”.
Amend claim 19: In line 14, “the second end” is changed to “a second end”. In line 15, “the first and second beams” is changed to “a first and second beam”.
Amend claim 20: In line 1, “the first beam” is changed to “the first beam of the stackable ligation clip and the second ligation clip”. In line 2, “the second beam” is changed to “the second beam of the stackable ligation clip and the second ligation clip”. In line 4, each instance of “the clamped position” is changed to “the closed position”.
Amend claim 21: In line 2, “the first concavity” is changed to “the first alignment member”.

REASONS FOR ALLOWANCE
Claims 1-3, 5-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10, and 19, the prior art of record fails to teach or render obvious a stackable ligation clip wherein a second beam comprises a second alignment member having arms that project outwardly of the external side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771